Citation Nr: 1648268	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-17 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for a respiratory condition to include asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to September 1985 in the United States Air Force. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which continued the evaluation of 30 percent disabling for asthma.  An October 2010 rating decision granted service connection for a respiratory condition at the initial rating of 30 percent disabling.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in November 2013.  A transcript of the hearing is associated with the claims file.

This matter was remanded by the Board in April 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2015 Board remand ordered that a new VA examination be conducted to assess the current severity of the Veteran's service-connected respiratory condition.  The record reflects that the Veteran was scheduled for a May 2015 VA examination but did not appear for it.  A July 2015 letter from the Veteran's representative indicates that the Veteran is a contractor in Iraq and had moved his VA examination to September 2015 when he will be home on leave.  The letter requested that the Veteran be given extended time to schedule and complete the new examination.  There is no indication in the record that the Veteran's VA examination was indeed scheduled beyond the May 2015 date.  The record supports that the Veteran appeared at the Cincinnati, Ohio VAMC in September 2015 for a pulmonary function test.  However, this treatment note does not contain certain inquires the Board needs for adjudication that would be addressed by a VA examination, such as whether the Veteran suffers respiratory failure, the frequency of visits to a physician for required care of exacerbations, and whether treatment such as courses of systemic (oral or parenteral) corticosteroids are required.  38 C.F.R. § 4.97.

In addition, the Veteran has indicated that he had a lung test in May 2016 at the Cincinnati, Ohio VAMC and requests that these records be associated with the claims file.  While the record contains some VA treatment records from after May 2013, these records do not appear complete.  As such, the Board requests all VA records be associated with the claims file, from May 2013 to present, with particular attention to the Cincinnati, Ohio VAMC and the May 2016 lung test report.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records with the claims file, from May 2013 to present, with particular attention to the Cincinnati, Ohio VAMC, to include records reflecting May 2016 lung test results conducted at the Cincinnati VAMC.   Also clarify as to whether any VA examination occurred in September 2015, and if so, obtain the report of that examination.

2.  After the above is complete, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected respiratory condition, including asthma.  All efforts should be made to schedule the Veteran for a VA examination that accommodates the Veteran's work schedule, as he works as a contractor in Iraq.  If the Veteran is not available, the file should be forwarded to a VA examiner for an opinion based on the record without examination of the Veteran, to the extent possible.

The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  The VA examination report should include the criteria necessary to rate the disability on appeal.

Particularly, the examiner is requested to opine whether the Veteran's service-connection asthma has manifested in the below manner at any point during the pendency of this appeal (April 2012 to present):

(a)  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent; or

(b)  more than one attack per week with episodes of respiratory failure; or

(c)  requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications; or

(d)  FEV-1 of 40- to 55-percent predicted or;  FEV-1/FVC of 40 to 55 percent; or

(e)  at least monthly visits to a physician for required care of exacerbations; or

(f)  intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

In stating his or her opinion, the examiner is requested to explicitly address: 

(a)  the Veteran's November 2013 statement that he suffers incapacitating episodes, where he is forced to go home and use his nebulizer in lieu of hospitalization, six to eight times monthly;

(b)  the Veteran's active medication lists as reflected in his VAMC Cincinnati and VAMC Detroit treatment records during the pendency of this appeal and the Veteran's July 2014 statement that he undergoes permanent use of steroids, including Prednisone.

3.  After the above is completed, the RO or AMC should review all new evidence including all evidence submitted after the latest Statement of the Case in July 2015, to include expressly addressing whether the Veteran is entitled to an increased rating for his asthma.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




